Matter of Areli G. v Alexis S. (2018 NY Slip Op 06697)





Matter of Areli G. v Alexis S.


2018 NY Slip Op 06697


Decided on October 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Singh, JJ.


7262

[*1]In re Areli G., Petitioner-Respondent,
vAlexis S., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for respondent.

Order, Family Court, Bronx County (Dakota D. Ramseur, J.), entered on or about August 24, 2017, which, inter alia, awarded petitioner mother sole legal and physical custody of the subject child during the school year, unanimously affirmed, without costs.
Family Court's determination that it was in the best interest of the subject child to award sole legal and physical custody to the mother during the school year, while giving the father liberal parenting time during school vacations, has a sound and substantial basis in the record (see Margaret R.-K. v Kenneth K., 125 AD3d 419 [1st Dept 2016]). The court had the benefit of a full evidentiary hearing at which it had the opportunity to hear the testimony of both parents and other witnesses, and to assess their demeanor and credibility (Eschbach v Eschbach, 56 NY2d 167 [1982]). It examined and weighed numerous relevant factors (id. at 172-74). In light of the record, the father's contention that the court did not properly weigh his role as the child's primary caregiver is unavailing (Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2018
CLERK